                                        UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF CALIFORNIA

                                                NOTICE of HEARING
UNITED STATES OF AMERICA            )
                                    )                                            CITATION NO.: 1:19-mj-00192-SAB
vs.                                 )
                                    )
KYLE D PARKER                       )
P.O. Box 672                        )
Oscoda, MI 48750                    )
____________________________________)

Type of Case:                     CENTRAL VIOLATIONS BUREAU HEARINGS

TAKE NOTICE that a Court proceeding in this case has been CONTINUED from the
hearing date of October 17, 2019,      to:

DATE/TIME:                        THURSDAY, November 21, 2019
                                  ___________________________________, 10:00 AM
                                                                       ______________.

LOCATION:                         U.S. MAGISTRATE JUDGE
                                  U.S. District Courthouse - 6th Floor
                                  2500 Tulare Street, Courtroom - To Be Announced
                                  Fresno, California 93721

OFFENSE(S):                       Under the Influence of Alcohol
                                  __________________________________________________.

                     FIRST
CONTINUANCE REQUEST: __________, Working with AUSA to resolve
                                 _______________________________.
Please note that Failure to Appear on the above date will result in an Issuance of a Bench Warrant and/or Abstract on your Driving Record,
depending on the charges.

C.V.B. telephone message number is: (559) 233-1004.

The court will grant one request for a continuance of a court date by a litigant as a matter of right. The Deputy Clerk will inform the United
States Attorney's office of the continuance, and will mail the litigant a copy of this court policy.

To obtain a second continuance of a court date, a litigant must submit his or her request to the court in writing, and must also send a copy of the
request to the United States Attorney, Misdemeanor Unit, 2500 Tulare Street, 4th Floor - Suite 4401, Fresno, CA 93721. The request must
inform the court that this is a second time the litigant has sought a continuance of his or her court date, and must provide a statement of good
cause for the continuance. The request must be received by the court no later than one week before the scheduled court date. The court will not
act on the request for three days, giving the United States Attorney an opportunity to object. After the three day objection period, the Judge will
consider the written request and any objection. The Deputy Clerk will then inform the litigant and the United States Attorney of the Court’s
decision. No more than two continuances will be granted absent extraordinary circumstances and no continuance will be granted after the hearing
date has passed In seeking more than two continuances, the litigant must follow the timeliness requirements and noticing procedures as described
above.


       October 16, 2019
Dated: ____________________                                    MARIANNE A. MATHERLY, CLERK OF COURT

                                                                        /s/ Stanley A. Boone
                                                                                United States Magistrate Judge

cc:        U.S. Attorney, Fresno Office - Misdemeanor Unit
           Federal Defender, Fresno Office
               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF CALIFORNIA
       FRESNO CENTRAL VIOLATIONS BUREAU CALENDAR

              COURT POLICY REGARDING
   CONTINUANCES OF COURT DATES BY PROS SE LITIGANTS
             EFFECTIVE NOVEMBER 15, 2004
1) The court will grant one request for a continuance of a court date by a pro se litigant as a matter
of right. The Deputy Clerk will inform the United States Attorney's office of the continuance, and
will mail the pro se litigant a copy of this court policy.

2) To obtain a second continuance of a court date, a pro se litigant must submit his or her request
to the court in writing, and must also send a copy of the request to the United States Attorney, c/o
Misdemeanor Unit, 2500 Tulare Street, 4th Floor - Ste. 4401, Fresno, CA 93721. The request must
inform the court that this is a second time the pro se litigant has sought a continuance of his or her
court date, and must provide a statement of good cause for the continuance. The request must be
received by the court no later than one week before the scheduled court date. The court will not act
on the request for three days, giving the United States Attorney an opportunity to object. After the
three day objection period, the Judge will consider the written request and any objection. The
Deputy Clerk will then inform the pro se litigant and the United States Attorney of the Court’s
decision. No more than two continuances will be granted absent extraordinary circumstances.

3) No more than two continuances will be granted absent extraordinary circumstances. Any pro se
litigant seeking a third or further continuance must submit his or her request to the court in writing,
and also serve the United States Attorney a copy of the request. The pro se litigant must inform the
court how many continuances he or she has previously been granted, and must also provide an
explanation of the extraordinary circumstances justifying a third or further continuance. Such a
request must be received by the court no later than two weeks before the scheduled court date. The
court will not act on the request for one week, giving the United States Attorney an opportunity to
object. After the one week objection period, the Judge will consider the written request and any
objection. The Deputy Clerk will then inform the pro se litigant and the United States Attorney of
the Judge’s decision.
